Inasmuch as petitioner’s application for a writ of habeas corpus asserts no issue which could not have been raised in his direct appeal, his application for a writ of error coram nobis or his three CPL 440.10 motions—indeed, he concedes each of his arguments has already been judicially reviewed— the writ was properly denied (see, People ex rel. Douglas v Vincent, 50 NY2d 901, 903; People ex rel. Rosado v Miles, 138 AD2d 808).
Judgment affirmed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.